DECUIR, J.,
dissenting.
|, This appeal presents unresolved factual questions concerning the skid marks found at the accident scene, the lead driver’s use of his turning signal, and the length of time the following driver looked away. Whether the lead driver came to an abrupt stop in violation of traffic laws is also unclear. The testimony on these issues was in conflict and the evidence presented was subjective. The trial court improperly weighed the evidence and made credibility determinations in the context of a summary judgment proceeding. Louisiana law provides for the granting of summary judgment only when the “mover is entitled to judgment as a matter of law.” La.Code Civ.P. art. 966(B). There is nothing presented thus far in the record before us that shows Garcia is entitled to judgment as a matter of law.
The disputed facts and contested allegations in this case create genuine issues of material fact which should be decided after trial on the merits. In my opinion, this case raises the most fundamental of factual disputes. The lead driver is not entitled to summary judgment, and the trial court’s decision should be reversed. I therefore dissent.